                                            Case 3:08-cv-02658-WHO Document 711 Filed 01/04/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        M.A. MOBILE LTD.,                               Case No. 3:08-cv-02658-WHO
                                                         Plaintiff,
                                   8
                                                                                            ORDER ON MOTIONS FOR WRIT OF
                                                   v.                                       EXECUTION, CONTEMPT, SEALING
                                   9

                                  10        INDIAN INSTITUTE OF TECHNOLOGY                  Re: Dkt. Nos. 705, 706, 708
                                            KHARAGPUR, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Defendant Indian Institute of Technology, Kharagpur (“IIT”) previously requested a writ

                                  14   of execution, a debtor examination, and sanctions against plaintiff M.A. Mobile LTD for its failure

                                  15   to pay a judgment. I denied M.A. Mobile a stay of the imposition of those costs pending appeal,

                                  16   Dkt. No. 688, but deferred ruling on the motions until the Ninth Circuit resolved all appeals, Dkt.

                                  17   No. 700. I granted IIT’s motion on December 3, 2020, after the appeals resolved. Dkt. No. 704.

                                  18   In that order, I granted the writ of execution and permitted a judgment debtor examination as

                                  19   overseen by a Magistrate Judge. I directed IIT to submit a revised proposed order that updated

                                  20   the amount of interest to which it was entitled. I permitted IIT to submit a request for attorney’s

                                  21   fees and costs associated with the application for writ of execution because M.A. Mobile willfully

                                  22   failed to pay the bill of costs, despite being denied a stay. I also ordered M.A. Mobile to show

                                  23   cause within fourteen days why it should not be held in contempt for choosing not to pay.

                                  24   I.       WRIT OF EXECUTION

                                  25            IIT has submitted its revised proposed order updating the amount of interest it is owed on

                                  26   the writ of execution. The taxed cost was $39,706.51 and IIT assesses the interest owed as

                                  27   $651.07. I previously granted the motion for a writ of execution and debtor examination. See

                                  28   FED. R. CIV. P. 69(a)(1). This matter will be REFERRED to a Magistrate Judge to oversee the
                                         Case 3:08-cv-02658-WHO Document 711 Filed 01/04/21 Page 2 of 3




                                   1   execution, including the debtor examination.

                                   2   II.    CONTEMPT OF COURT

                                   3          M.A. Mobile has not responded to the order to show cause why it should not be held in

                                   4   contempt for failing to pay what it indisputably owed. Accordingly, for its willful failure to pay

                                   5   the costs that were taxed, I hold it in CONTEMPT OF COURT. See Inst. of Cetacean Research v.

                                   6   Sea Shepherd Conservation Soc’y, 774 F.3d 935, 945 (9th Cir. 2014) (“Civil contempt consists of

                                   7   a party’s disobedience to a specific and definite court order by failure to take all reasonable steps

                                   8   within the party’s power to comply.”) (internal quotation marks, citation, and formatting omitted).

                                   9          Without M.A. Mobile’s contemptuous behavior, IIT would not have incurred attorney’s

                                  10   fees to recover what was owed. In its motion, IIT details the many steps it took to recover prior to

                                  11   moving for these sanctions. See Dkt. No. 708; see also Dkt. No. 699. Accordingly, IIT’s motion

                                  12   for attorney’s fees is GRANTED IN PART as a compensatory contempt sanction. See Gen.
Northern District of California
 United States District Court




                                  13   Signal Corp. v. Donallco, Inc., 787 F.2d 1376, 1380 (9th Cir. 1986). I will reduce IIT’s requested

                                  14   sanction of $19,522 by $4,535. Dkt. No. 708 at 2. That amount represents half of the loadstar for

                                  15   attorneys Chatterjee and Jones, the attorneys with the highest billing rates. See id. at 3. There was

                                  16   no need for those with such high billing rates to help draft this straightforward application. The

                                  17   amounts billed are otherwise reasonable according to the prevailing market rate in this district

                                  18   given the nature of this matter and the attorneys’ skill and experience. As a result, I will

                                  19   SANCTION M.A. Mobile $14,987 in attorney’s fees.

                                  20   III.   MOTION TO SEAL

                                  21          IIT moves to seal the total amount of attorney fees it requests and the billing rates of its

                                  22   attorneys. Dkt. No. 706. The motion is DENIED.

                                  23          Courts “start with a strong presumption in favor of access to court records.” Foltz v. State

                                  24   Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003). When a party seeks to seal

                                  25   judicial records—like those here—connected to motions that are not related or only tangentially

                                  26   related to the merits, it must demonstrate “good cause” to do so. Ctr. for Auto Safety v. Chrysler

                                  27   Grp., LLC, 809 F.3d 1092, 1096–99 (9th Cir. 2016). “When ruling on a motion to seal court

                                  28   records, the district court must balance the competing interests of the public and the party seeking
                                                                                         2
                                         Case 3:08-cv-02658-WHO Document 711 Filed 01/04/21 Page 3 of 3




                                   1   to seal judicial records.” In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d

                                   2   1115, 1119 (9th Cir. 2012). This district’s local rules require that requests to seal be “narrowly

                                   3   tailored to seek sealing only of sealable material.” CIV. L. R. 79-5(b).

                                   4          IIT’s counsel argues that its timekeepers’ hourly rates are confidential and could prejudice

                                   5   the firm in negotiations with potential clients. Dkt. No. 706-1. This conclusory argument does

                                   6   not demonstrate sufficient good cause. Attorney billing rates are routinely and uncontroversially

                                   7   included in motions and judicial orders. The total figure owed is integral to understanding this

                                   8   order. That interest outweighs whatever speculative disadvantage the firm believes it will be

                                   9   placed at from revealing billing rates for five particular timekeepers completing one particular

                                  10   type of motion in one particular proceeding.

                                  11          The only case IIT relies on redacted “rates paid for the services of contract attorneys, staff

                                  12   attorneys, and a contract paralegal.” In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-
Northern District of California
 United States District Court




                                  13   LHK, 2018 WL 3067783, at *2 (N.D. Cal. Mar. 16, 2018). But rates paid to contractors implicate

                                  14   two confidentiality concerns not present here. First, they reveal details of negotiated financial

                                  15   arrangements between the firm and contractors for their services, a classic type of sealable

                                  16   information. Here, again, the information sought to be redacted is garden variety hourly rates for

                                  17   attorneys within the firm. Second, the information in Anthem shed light on individuals’ salaries in

                                  18   a way that internal attorney billing rates do not. This aside, the movant in Anthem did not seek to

                                  19   seal the total amounts owed as IIT seeks to do. Id.

                                  20          Consequently, IIT is ORDERED to file versions of the documents it has submitted under

                                  21   seal in connection with these motions with no redactions within fourteen days.

                                  22          IT IS SO ORDERED.

                                  23          Dated: January 4, 2021

                                  24

                                  25
                                                                                                    William H. Orrick
                                  26                                                                United States District Judge
                                  27
                                  28
                                                                                         3
